ACCEPTED
                                                                                            01-15-00301-CV
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                       6/30/2015 6:04:35 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK

                              No. 01-15-00301-CV
______________________________________________________________________________
                                                                      FILED IN
                                    IN THE                 1st COURT OF APPEALS
                             COURT OF APPEALS                  HOUSTON, TEXAS
                                   FOR THE                 6/30/2015 6:04:35 PM
                     FIRST SUPREME JUDICIAL DISTRICT CHRISTOPHER A. PRINE
                                      OF                           Clerk
                                    TEXAS
                             AT HOUSTON, TEXAS
______________________________________________________________________________

                                 DAVID M. DIGGS,
                                    Appellant,

                                         vs.

                           VSM FINANCIAL, L.L.C.,
                                   Appellee.
______________________________________________________________________________

                  Appeal from the County Civil Court At Law No. 1
                              of Harris County, Texas
______________________________________________________________________________

                 UNOPPOSED MOTION TO EXTEND TIME
                   FOR FILING APPELLANT’S BRIEF

TO THE HONORABLE COURT OF APPEALS:

      DAVID M. DIGGS, Appellant in this cause, moves the Court for an

extension of time for filing Appellant’s brief, and in support of said motion would

respectfully show the Court the following:
                                           I.

      This is an appeal from a Final Summary Judgment of the County Court At

Law No. 1 of Harris County, Texas, which was signed on February 25, 2015. The

appeal was perfected by the filing of a Notice of Limitation of Appeal on March

27, 2015.

                                          II.

      If no extension of time is granted by this Court, the Brief of Appellant must

be filed by the 24th day of June, 2015. No extensions of time have been granted

previously by the Court concerning Appellant’s brief.



                                          III.

      A reasonable explanation of the need to file for more time for filing

Appellants’ brief exists, in that the date that the Clerk’s Record was filed with this

Court was inadvertently not correctly calendared. The fault is not intentional nor is

it due to conscious indifference.



                                         IV.

      An extension of time for filing Appellant’s brief will not delay submission

of this cause in its prescribed order, and no harm will result to the Appellee as a
result of an extension of time for filing briefs, in that this case has not been set for

submission.

      WHEREFORE, PREMISES CONSIDERED, Appellant requests that the

Court enter an order extending the time for filing Appellant’s brief to the 30th day

of June, 2014.

                                         Respectfully submitted,

                                         WILLIE & ASSOCIATES, P.C.



                                     By:/s/ Joseph R. Willie, II, D.D.S., J.D.
                                        Joseph R. Willie, II, D.D.S., J.D.
                                        4151 Southwest Freeway, Suite 490
                                        Houston, Texas 77027
                                        (713) 659-7330
                                        (713) 599-1659 (FAX)
                                        SBOT# 21633500
                                        attyjrwii@wisamlawyers.com

                                         ATTORNEY FOR APPELLANT
                                         DAVID M. DIGGS

                       CERTIFICATE OF CONFERENCE

      I contacted opposing counsel, Dan G. Young, Esquire, concerning the
disposition of this motion. Attorney Young is not opposed to the Court granting
this motion.

                                                /s/ Joseph R. Willie, II, D.D.S., J.D.
                                                Joseph R. Willie, II, D.D.S., J.D.
                         CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was
served via e-service to Dan G. Young, P.O. Box 420, Lubbock, Texas 79408, on
the 30th day of June, 2015.

                                             /s/ Joseph R. Willie, II, D.D.S., J.D.
                                             Joseph R. Willie, II, D.D.S., J.D.